Notice of Pre-AIA  or AIA  Status
	Claims 1-24 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		training data
		characteristic of a user

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. An electronic apparatus comprising…” Therefore, it is an “apparatus”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”: 

a memory configured to store one or more training data generation models and an artificial intelligence model; and

a processor configured to:

generate personal training data that reflects a characteristic of a user using the one or more training data generation models;

train the artificial intelligence model using the personal learning data as training data; and

store the trained artificial intelligence model in the memory.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A memory
	(2) A generation model
	(3) An artificial intelligence model
	(4) A processor

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0078] The memory 110 may be implemented in a form of a memory embedded in the electronic apparatus 100 or in a form of a memory attachable to and detachable from the electronic apparatus 100, depending on a data storing purpose. For example, data for driving the electronic apparatus 100 may be stored in the memory embedded in the electronic apparatus 100, and data for an extension function of the electronic apparatus 100 may be stored in the memory attachable to and detachable from the electronic apparatus 100. The memory embedded in the electronic apparatus 100 may be implemented by at least one of a volatile memory (for example, a dynamic RAM (DRAM), a static RAM (SRAM), or a synchronous dynamic RAM (SDRAM)), a non-volatile memory (for example, a one time programmable ROM (OTPROM), a programmable ROM (PROM), an erasable and programmable ROM (EPROM), an electrically erasable and programmable ROM (EEPROM), a mask ROM, a flash ROM, a flash memory (for example, a NAND flash or a NOR flash), a hard drive, or a solid14 state drive (SSD), and the memory attachable to and detachable from the electronic apparatus 100 may be implemented by a memory card (for example, a compact flash (CF), a secure digital (SD), a micro secure digital (Micro-SD), a mini secure digital (Mini-SD), an extreme digital (xD), a multi-media card (MMC)), an external memory (for example, a USB memory) connectable to the USB port, or the like.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “generation model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0153] The personal training data generation model may be trained based on user data stored in a user data storage. The general training data generation model downloaded from the server and the trained personal training data generation model may be stored in a training data generation model storage. Here, the training data generation model storage may be, but is not limited to, a memory that is physically the same as the user data storage, and may be different from the user data storage. The general training data generation model and the personal training data generation model may generate the general training data and the personal training data, respectively. Here, the general training data generation model and the personal training data generation model may each be implemented by a variational autoencoder (VAE), a generative adversarial network (GAN), or the like, but is not limited thereto.

This “generation model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “artificial intelligence model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] The artificial intelligence model may include a plurality of neural network layers. Each of the plurality of neural network layers has a plurality of weight values, and neural network calculation is performed by using a calculation result of a previous layer and through calculation using the plurality of weight values. The plurality of weight values of the plurality of neural network layers may be optimized (or improved) by a training result of the artificial intelligence model. For example, the plurality of weight values may be updated to decrease or minimize a loss value or cost value acquired by the artificial intelligence model during the training process. An artificial neural network may include a deep neural network (DNN). For example, the artificial neural network may be a convolutional neural network (CNN), a deep neural network (DNN), a recurrent neural network (RNN), a restricted Boltzmann machine (RBM), a deep belief network (DBN), a bidirectional recurrent deep neural network (BRDNN), or a deep Q-network, but is not limited thereto.

This “artificial intelligence model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0060] Functions related to artificial intelligence according to the disclosure are performed by a processor and a memory. The processor may be implemented by one processor or a plurality of processors. Here, the one or plurality of processors may be a general processor such as a central processing unit (CPU), an application processor (AP), or a digital signal processor (DSP), a graphic dedicated processor such as a graphics processing unit (GPU) or a vision processing unit (VPU), or an artificial intelligence dedicated processor such as a neural processing unit (NPU). The one or plurality of processors may be configured to perform a control to process input data according to a pre-defined operation rule stored in the memory or an artificial intelligence model. Alternatively, in case that the one or plurality of processors are an artificial intelligence dedicated processor, the artificial intelligence dedicated processor may be designed to have a hardware structure specialized in processing of a specific artificial intelligence model.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A memory
	(2) A generation model
	(3) An artificial intelligence model
	(4) A processor


	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0078] The memory 110 may be implemented in a form of a memory embedded in the electronic apparatus 100 or in a form of a memory attachable to and detachable from the electronic apparatus 100, depending on a data storing purpose. For example, data for driving the electronic apparatus 100 may be stored in the memory embedded in the electronic apparatus 100, and data for an extension function of the electronic apparatus 100 may be stored in the memory attachable to and detachable from the electronic apparatus 100. The memory embedded in the electronic apparatus 100 may be implemented by at least one of a volatile memory (for example, a dynamic RAM (DRAM), a static RAM (SRAM), or a synchronous dynamic RAM (SDRAM)), a non-volatile memory (for example, a one time programmable ROM (OTPROM), a programmable ROM (PROM), an erasable and programmable ROM (EPROM), an electrically erasable and programmable ROM (EEPROM), a mask ROM, a flash ROM, a flash memory (for example, a NAND flash or a NOR flash), a hard drive, or a solid14 state drive (SSD), and the memory attachable to and detachable from the electronic apparatus 100 may be implemented by a memory card (for example, a compact flash (CF), a secure digital (SD), a micro secure digital (Micro-SD), a mini secure digital (Mini-SD), an extreme digital (xD), a multi-media card (MMC)), an external memory (for example, a USB memory) connectable to the USB port, or the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “generation model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0153] The personal training data generation model may be trained based on user data stored in a user data storage. The general training data generation model downloaded from the server and the trained personal training data generation model may be stored in a training data generation model storage. Here, the training data generation model storage may be, but is not limited to, a memory that is physically the same as the user data storage, and may be different from the user data storage. The general training data generation model and the personal training data generation model may generate the general training data and the personal training data, respectively. Here, the general training data generation model and the personal training data generation model may each be implemented by a variational autoencoder (VAE), a generative adversarial network (GAN), or the like, but is not limited thereto.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “artificial intelligence model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] The artificial intelligence model may include a plurality of neural network layers. Each of the plurality of neural network layers has a plurality of weight values, and neural network calculation is performed by using a calculation result of a previous layer and through calculation using the plurality of weight values. The plurality of weight values of the plurality of neural network layers may be optimized (or improved) by a training result of the artificial intelligence model. For example, the plurality of weight values may be updated to decrease or minimize a loss value or cost value acquired by the artificial intelligence model during the training process. An artificial neural network may include a deep neural network (DNN). For example, the artificial neural network may be a convolutional neural network (CNN), a deep neural network (DNN), a recurrent neural network (RNN), a restricted Boltzmann machine (RBM), a deep belief network (DBN), a bidirectional recurrent deep neural network (BRDNN), or a deep Q-network, but is not limited thereto.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).


	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0060] Functions related to artificial intelligence according to the disclosure are performed by a processor and a memory. The processor may be implemented by one processor or a plurality of processors. Here, the one or plurality of processors may be a general processor such as a central processing unit (CPU), an application processor (AP), or a digital signal processor (DSP), a graphic dedicated processor such as a graphics processing unit (GPU) or a vision processing unit (VPU), or an artificial intelligence dedicated processor such as a neural processing unit (NPU). The one or plurality of processors may be configured to perform a control to process input data according to a pre-defined operation rule stored in the memory or an artificial intelligence model. Alternatively, in case that the one or plurality of processors are an artificial intelligence dedicated processor, the artificial intelligence dedicated processor may be designed to have a hardware structure specialized in processing of a specific artificial intelligence model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

wherein the one or more training data generation models include a personal training data generation model trained to generate the personal training data that reflects the characteristic of the user, and a general training data generation model trained to generate general training data corresponding to use data of a plurality of users.

	Applicant’s Claim 2 merely teaches models. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.



Claim 3
	Claim 3 recites:

3. The electronic apparatus as claimed in claim 2, wherein the artificial intelligence model is a model that is updated based on at least one of the personal training data, the general training data, or actual user data obtained from the user.

	Applicant’s Claim 3 merely teaches an update. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The electronic apparatus as claimed in claim 3, wherein the personal training data generation model is updated based on at least one of the user data or the personal training data.

	Applicant’s Claim 4 merely teaches an update. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The electronic apparatus as claimed in claim 1, wherein the artificial intelligence model is a voice recognition model, a handwriting recognition model, an object recognition model, a speaker recognition model, a word recommendation model, or a translation model.

	Applicant’s Claim 5 merely teaches types of possible data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The electronic apparatus as claimed in claim 3, wherein the general training data includes first input data, the personal training data includes second input data, and the artificial intelligence model performs unsupervised learning based on the user data, the first input data, and the second input data.

	Applicant’s Claim 6 merely teaches learning. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The electronic apparatus as claimed in claim 3, wherein the general training data includes first input data, the personal training data includes second input data, and the artificial intelligence model generates first output data corresponding to the first input data based on the first input data being input, generates second output data corresponding to the second input data based on the second input data being input, and is trained based on the user data, the first input data, the first output data, the second input data, and the second output data.

	Applicant’s Claim 7 merely teaches generation of training data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The electronic apparatus as claimed in claim 2, wherein the general training data generation model is downloaded from a server and stored in the memory.

	Applicant’s Claim 8 merely teaches a download. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The electronic apparatus as claimed in claim 8, wherein the processor is configured to upload the artificial intelligence model to the server.

	Applicant’s Claim 9 merely teaches an upload. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The electronic apparatus as claimed in claim 1, wherein the processor is configured to train the artificial intelligence model based on the electronic apparatus being in a charge state, an occurrence of a predetermined time, or detecting no manipulation of the electronic apparatus by the user for a predetermined time.

	Applicant’s Claim 10 merely teaches training. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “11. A control method of an electronic apparatus including one or more training data generation models and an artificial intelligence model, the control method comprising…” Therefore, it is an “method” (or, “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 11 that recite abstract ideas?

	YES. The following limitations in Claim 11 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”: 

generating personal training data that reflects a characteristic of a user using the one or more training data generation models;

training the artificial intelligence model using the personal training data as training data; and

storing the trained artificial intelligence model.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A generation model
	(2) An artificial intelligence model

	A “generation model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0153] The personal training data generation model may be trained based on user data stored in a user data storage. The general training data generation model downloaded from the server and the trained personal training data generation model may be stored in a training data generation model storage. Here, the training data generation model storage may be, but is not limited to, a memory that is physically the same as the user data storage, and may be different from the user data storage. The general training data generation model and the personal training data generation model may generate the general training data and the personal training data, respectively. Here, the general training data generation model and the personal training data generation model may each be implemented by a variational autoencoder (VAE), a generative adversarial network (GAN), or the like, but is not limited thereto.

This “generation model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “artificial intelligence model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] The artificial intelligence model may include a plurality of neural network layers. Each of the plurality of neural network layers has a plurality of weight values, and neural network calculation is performed by using a calculation result of a previous layer and through calculation using the plurality of weight values. The plurality of weight values of the plurality of neural network layers may be optimized (or improved) by a training result of the artificial intelligence model. For example, the plurality of weight values may be updated to decrease or minimize a loss value or cost value acquired by the artificial intelligence model during the training process. An artificial neural network may include a deep neural network (DNN). For example, the artificial neural network may be a convolutional neural network (CNN), a deep neural network (DNN), a recurrent neural network (RNN), a restricted Boltzmann machine (RBM), a deep belief network (DBN), a bidirectional recurrent deep neural network (BRDNN), or a deep Q-network, but is not limited thereto.

This “artificial intelligence model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A generation model
	(2) An artificial intelligence model

	A “generation model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0153] The personal training data generation model may be trained based on user data stored in a user data storage. The general training data generation model downloaded from the server and the trained personal training data generation model may be stored in a training data generation model storage. Here, the training data generation model storage may be, but is not limited to, a memory that is physically the same as the user data storage, and may be different from the user data storage. The general training data generation model and the personal training data generation model may generate the general training data and the personal training data, respectively. Here, the general training data generation model and the personal training data generation model may each be implemented by a variational autoencoder (VAE), a generative adversarial network (GAN), or the like, but is not limited thereto.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “artificial intelligence model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] The artificial intelligence model may include a plurality of neural network layers. Each of the plurality of neural network layers has a plurality of weight values, and neural network calculation is performed by using a calculation result of a previous layer and through calculation using the plurality of weight values. The plurality of weight values of the plurality of neural network layers may be optimized (or improved) by a training result of the artificial intelligence model. For example, the plurality of weight values may be updated to decrease or minimize a loss value or cost value acquired by the artificial intelligence model during the training process. An artificial neural network may include a deep neural network (DNN). For example, the artificial neural network may be a convolutional neural network (CNN), a deep neural network (DNN), a recurrent neural network (RNN), a restricted Boltzmann machine (RBM), a deep belief network (DBN), a bidirectional recurrent deep neural network (BRDNN), or a deep Q-network, but is not limited thereto.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The control method as claimed in claim 11, wherein the one or more training data generation models include a personal training data generation model trained to generate the personal training data that reflects the characteristic of the user, and a general training data generation model trained to generate general training data corresponding to use data of a plurality of users.

	Applicant’s Claim 12 merely teaches models. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The control method as claimed in claim 12, wherein the artificial intelligence model is a model that is updated based on at least one of the personal training data, the general training data, or actual user data obtained from the user.

	Applicant’s Claim 13 merely teaches an update. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The control method as claimed in claim 13, wherein the personal training data generation model is updated based on at least one of the user data or the personal training data.

	Applicant’s Claim 14 merely teaches an update. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The control method as claimed in claim 11, wherein the artificial intelligence model is a voice recognition model, a handwriting recognition model, an object recognition model, a speaker recognition model, a word recommendation model, or a translation model.

	Applicant’s Claim 15 merely teaches types of possible data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The control method as claimed in claim 13, wherein the general training data includes first input data,

the personal training data includes second input data, and

the artificial intelligence model performs unsupervised learning based on the user data, the first input data, and the second input data.

	Applicant’s Claim 16 merely teaches unspecified unsupervised learning. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The control method as claimed in claim 13, wherein the general training data includes first input data, the personal training data include second input data, and

	Applicant’s Claim 17 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The control method as claimed in claim 12, wherein the general training data generation model is downloaded from a server and stored in a memory of the electronic apparatus.

	Applicant’s Claim 18 merely teaches a download. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The control method as claimed in claim 18, wherein the artificial intelligence model is uploaded to the server.

	Applicant’s Claim 19 merely teaches an upload. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The control method as claimed in claim 11, further comprising training the artificial intelligence model based on the electronic apparatus being in a charge state, an occurrence of a predetermined time, or detecting no manipulation of the electronic apparatus by the user for a predetermined time.

	Applicant’s Claim 20 merely teaches training. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “21. A non-transitory computer-readable medium configured to store a program for performing a method for personalization of an artificial intelligence model in an electronic apparatus, the method including…” Therefore, it is a “computer-readable medium” (or, “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 21 that recite abstract ideas?

	YES. The following limitations in Claim 21 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”: 

generating personal training data that reflects a characteristic of a user; and

training the artificial intelligence model using the personal training data as training data.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) An artificial intelligence model

	A “artificial intelligence model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] The artificial intelligence model may include a plurality of neural network layers. Each of the plurality of neural network layers has a plurality of weight values, and neural network calculation is performed by using a calculation result of a previous layer and through calculation using the plurality of weight values. The plurality of weight values of the plurality of neural network layers may be optimized (or improved) by a training result of the artificial intelligence model. For example, the plurality of weight values may be updated to decrease or minimize a loss value or cost value acquired by the artificial intelligence model during the training process. An artificial neural network may include a deep neural network (DNN). For example, the artificial neural network may be a convolutional neural network (CNN), a deep neural network (DNN), a recurrent neural network (RNN), a restricted Boltzmann machine (RBM), a deep belief network (DBN), a bidirectional recurrent deep neural network (BRDNN), or a deep Q-network, but is not limited thereto.

This “artificial intelligence model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) An artificial intelligence model

	An “artificial intelligence model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0062] The artificial intelligence model may include a plurality of neural network layers. Each of the plurality of neural network layers has a plurality of weight values, and neural network calculation is performed by using a calculation result of a previous layer and through calculation using the plurality of weight values. The plurality of weight values of the plurality of neural network layers may be optimized (or improved) by a training result of the artificial intelligence model. For example, the plurality of weight values may be updated to decrease or minimize a loss value or cost value acquired by the artificial intelligence model during the training process. An artificial neural network may include a deep neural network (DNN). For example, the artificial neural network may be a convolutional neural network (CNN), a deep neural network (DNN), a recurrent neural network (RNN), a restricted Boltzmann machine (RBM), a deep belief network (DBN), a bidirectional recurrent deep neural network (BRDNN), or a deep Q-network, but is not limited thereto.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 22
	Claim 22 recites:

22. The non-transitory computer-readable medium as claimed in claim 21, wherein the method further includes generating general training data that reflects a characteristic of a plurality of users.

	Applicant’s Claim 22 merely teaches training. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 22 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 23
	Claim 23 recites:

23. The non-transitory computer-readable medium as claimed in claim 21, wherein the method further includes collecting and storing actual use data of the user obtained through a device in the electronic apparatus.

	Applicant’s Claim 23 merely teaches collecting data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 23 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 24
	Claim 24 recites:

24. The non-transitory computer-readable medium as claimed in claim 23, wherein the method further includes training the artificial intelligence model using at least one of the personal training data, the general training data, or the obtained actual use data of the user.

	Applicant’s Claim 24 merely teaches training. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 24 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-7, 11-17, 21-24 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Wang, et al., Signature Handwriting Identification Based on Generative Adversarial Networks, J. Phys.: Conf. Ser. 1187 042047, 2019, pp. 1-5, in its entirety. Specifically:

Claim 1
           Claim 1's ''a memory configured to store one or more training data generation models and an artificial intelligence model; and'' is anticipated by Wang, et al., page 3, first paragraph in Section 3.1, where it recites:

3. Experiment and analysis of result

3.1. The setting of the experiment
The software and hardware configuration used in this experiment is as follows: the operating system is Ubuntu14.04, the processor is Intel (R) Core (TM) i7, the main frequency is 2.27 GHz, the memory is
16.0GB, the graphics card is GTX1080, and the GPU accelerates. The deep learning platform used in this paper is TensorFlow1.0.0, and the programming language uses Python2.7.6.

           Claim 1's ''a processor configured to:'' is anticipated by Wang, et al., page 3, first paragraph in Section 3.1, where it recites:

3. Experiment and analysis of result

3.1. The setting of the experiment
The software and hardware configuration used in this experiment is as follows: the operating system is Ubuntu14.04, the processor is Intel (R) Core (TM) i7, the main frequency is 2.27 GHz, the memory is
16.0GB, the graphics card is GTX1080, and the GPU accelerates. The deep learning platform used in this paper is TensorFlow1.0.0, and the programming language uses Python2.7.6.

           Claim 1's ''generate personal training data that reflects a characteristic of a user using the one or more training data generation models;'' is anticipated by Wang, et al., Figure 1, where it shows a “Generator”.

           Claim 1's ''train the artificial intelligence model using the personal learning data as training data; and'' is anticipated by Wang, et al., page 2, first paragraph in Section 2.1, where it recites:

2.1. GAN
In 2014, Ian J.Goodfellow proposed an Generative Adversarial Nets[14].The Generative Adversarial Nets is a deep learning model, and its problem is how to learn new samples from the training samples, which is one of the most promising methods of unsupervised learning in the complex distribution in recent years. GAN generally consists of two modules: the data generation model (G) and the discriminant model (D) for estimating the true and false probability of the generated samples. In the training process, the goal of G is to generate realistic samples to deceive D, while the goal of D is to separate the G generated samples from the real samples as much as possible. In this way, G and D form a mutual "game" process, and the optimization of GAN is a minimax game[15] problem, as shown in Figure 1.

           Claim 1's ''store the trained artificial intelligence model in the memory.'' is anticipated by Wang, et al., page 3, first paragraph in Section 3.1, where it recites:

3. Experiment and analysis of result

3.1. The setting of the experiment
The software and hardware configuration used in this experiment is as follows: the operating system is Ubuntu14.04, the processor is Intel (R) Core (TM) i7, the main frequency is 2.27 GHz, the memory is
16.0GB, the graphics card is GTX1080, and the GPU accelerates. The deep learning platform used in this paper is TensorFlow1.0.0, and the programming language uses Python2.7.6.

Claim 2
           Claim 2's ''The electronic apparatus as claimed in claim 1, wherein the one or more training data generation models include a personal training data generation model trained to generate the personal training data that reflects the characteristic of the user, and a general training data generation model trained to generate general training data corresponding to use data of a plurality of users.'' is anticipated by Wang, et al., page 2, Figure 2, where it shows the two middle boxes. Note that Applicant’s claim shows that both types of training may be done with one model.

Claim 3
           Claim 3's ''The electronic apparatus as claimed in claim 2, wherein the artificial intelligence model is a model that is updated based on at least one of the personal training data, the general training data, or actual user data obtained from the user.'' is anticipated by Wang, et al., page 4, last full paragraph, where it recites:

4. Conclusion

In this paper, the method of signature identification based on SIGAN is studied. By combining the Generative Adversarial Nets with dual learning, the mutual game of the generator and the discriminator is fully utilized to realize the identification task of the signature handwriting. The discriminator identifies the validity of the signature up to 91.2%, which greatly reduces the time and cost of the manual handwriting identification. This paper also needs to further improve the following aspects : (1) How to train handwriting identification model with few training samples; (2) How to improve the performance of SIGAN with the prior knowledge of handwriting identification; (3) In this paper, the image library and algorithm only involve Chinese handwriting in stiff brush. In the future, we will collect samples of brush and various foreign handwriting and test the algorithm.

Claim 4
           Claim 4's ''The electronic apparatus as claimed in claim 3, wherein the personal training data generation model is updated based on at least one of the user data or the personal training data.'' is anticipated by Wang, et al., page 4, last full paragraph, where it recites:

4. Conclusion

In this paper, the method of signature identification based on SIGAN is studied. By combining the Generative Adversarial Nets with dual learning, the mutual game of the generator and the discriminator is fully utilized to realize the identification task of the signature handwriting. The discriminator identifies the validity of the signature up to 91.2%, which greatly reduces the time and cost of the manual handwriting identification. This paper also needs to further improve the following aspects : (1) How to train handwriting identification model with few training samples; (2) How to improve the performance of SIGAN with the prior knowledge of handwriting identification; (3) In this paper, the image library and algorithm only involve Chinese handwriting in stiff brush. In the future, we will collect samples of brush and various foreign handwriting and test the algorithm.

Claim 5
           Claim 5's ''The electronic apparatus as claimed in claim 1, wherein the artificial intelligence model is a voice recognition model, a handwriting recognition model, an object recognition model, a speaker recognition model, a word recommendation model, or a translation model.'' is anticipated by Wang, et al., page 4, last full paragraph, where it recites:

4. Conclusion

In this paper, the method of signature identification based on SIGAN is studied. By combining the Generative Adversarial Nets with dual learning, the mutual game of the generator and the discriminator is fully utilized to realize the identification task of the signature handwriting. The discriminator identifies the validity of the signature up to 91.2%, which greatly reduces the time and cost of the manual handwriting identification. This paper also needs to further improve the following aspects : (1) How to train handwriting identification model with few training samples; (2) How to improve the performance of SIGAN with the prior knowledge of handwriting identification; (3) In this paper, the image library and algorithm only involve Chinese handwriting in stiff brush. In the future, we will collect samples of brush and various foreign handwriting and test the algorithm.

Claim 6
           Claim 6's ''The electronic apparatus as claimed in claim 3, wherein the general training data includes first input data, the personal training data includes second input data, and the artificial intelligence model performs unsupervised learning based on the user data, the first input data, and the second input data.'' is anticipated by Wang, et al., page 4, first full paragraph, where it recites:

1. The accuracy of the model trained with all 160 signature handwriting images is the highest, reaching 90%. However, with the reduction of the number of training sets, the accuracy of the model is gradually reduced. When the number of training sets is less than 10 (no data enhancement), the accuracy drops to below 80%. This indicates that the more the training set is, the better the accuracy of model identification will be.

	More than two input data, the prior art experiment used 160. Further, the unsupervised limitation is anticipated by Wang, et al., page 2, first paragraph in Section 2.1, where it recites:

2.1. GAN
In 2014, Ian J.Goodfellow proposed an Generative Adversarial Nets[14].The Generative Adversarial Nets is a deep learning model, and its problem is how to learn new samples from the training samples, which is one of the most promising methods of unsupervised learning in the complex distribution in recent years. GAN generally consists of two modules: the data generation model (G) and the discriminant model (D) for estimating the true and false probability of the generated samples. In the training process, the goal of G is to generate realistic samples to deceive D, while the goal of D is to separate the G generated samples from the real samples as much as possible. In this way, G and D form a mutual "game" process, and the optimization of GAN is a minimax game[15] problem, as shown in Figure 1.

Claim 7
           Claim 7's ''The electronic apparatus as claimed in claim 3, wherein the general training data includes first input data, the personal training data includes second input data, and the artificial intelligence model generates first output data corresponding to the first input data based on the first input data being input, generates second output data corresponding to the second input data based on the second input data being input, and is trained based on the user data, the first input data, the first output data, the second input data, and the second output data.'' is anticipated by Wang, et al., page 4, first full paragraph, where it recites:

1. The accuracy of the model trained with all 160 signature handwriting images is the highest, reaching 90%. However, with the reduction of the number of training sets, the accuracy of the model is gradually reduced. When the number of training sets is less than 10 (no data enhancement), the accuracy drops to below 80%. This indicates that the more the training set is, the better the accuracy of model identification will be.

Claim 11
           Claim 11's ''generating personal training data that reflects a characteristic of a user using the one or more training data generation models;'' is anticipated by Wang, et al., Figure 1, where it shows a “Generator”.

           Claim 11's ''training the artificial intelligence model using the personal training data as training data; and'' is anticipated by Wang, et al., page 2, first paragraph in Section 2.1, where it recites:

2.1. GAN
In 2014, Ian J.Goodfellow proposed an Generative Adversarial Nets[14].The Generative Adversarial Nets is a deep learning model, and its problem is how to learn new samples from the training samples, which is one of the most promising methods of unsupervised learning in the complex distribution in recent years. GAN generally consists of two modules: the data generation model (G) and the discriminant model (D) for estimating the true and false probability of the generated samples. In the training process, the goal of G is to generate realistic samples to deceive D, while the goal of D is to separate the G generated samples from the real samples as much as possible. In this way, G and D form a mutual "game" process, and the optimization of GAN is a minimax game[15] problem, as shown in Figure 1.

           Claim 11's ''storing the trained artificial intelligence model.'' is anticipated by Wang, et al., page 3, first paragraph in Section 3.1, where it recites:

3. Experiment and analysis of result

3.1. The setting of the experiment
The software and hardware configuration used in this experiment is as follows: the operating system is Ubuntu14.04, the processor is Intel (R) Core (TM) i7, the main frequency is 2.27 GHz, the memory is
16.0GB, the graphics card is GTX1080, and the GPU accelerates. The deep learning platform used in this paper is TensorFlow1.0.0, and the programming language uses Python2.7.6.

Claim 12
           Claim 12's ''The control method as claimed in claim 11, wherein the one or more training data generation models include a personal training data generation model trained to generate the personal training data that reflects the characteristic of the user, and a general training data generation model trained to generate general training data corresponding to use data of a plurality of users.'' is anticipated by Wang, et al., page 2, Figure 2, where it shows the two middle boxes. Note that Applicant’s claim shows that both types of training may be done with one model.

Claim 13
           Claim 13's ''The control method as claimed in claim 12, wherein the artificial intelligence model is a model that is updated based on at least one of the personal training data, the general training data, or actual user data obtained from the user.'' is anticipated by Wang, et al., page 4, last full paragraph, where it recites:

4. Conclusion

In this paper, the method of signature identification based on SIGAN is studied. By combining the Generative Adversarial Nets with dual learning, the mutual game of the generator and the discriminator is fully utilized to realize the identification task of the signature handwriting. The discriminator identifies the validity of the signature up to 91.2%, which greatly reduces the time and cost of the manual handwriting identification. This paper also needs to further improve the following aspects : (1) How to train handwriting identification model with few training samples; (2) How to improve the performance of SIGAN with the prior knowledge of handwriting identification; (3) In this paper, the image library and algorithm only involve Chinese handwriting in stiff brush. In the future, we will collect samples of brush and various foreign handwriting and test the algorithm.

Claim 14
           Claim 14's ''The control method as claimed in claim 13, wherein the personal training data generation model is updated based on at least one of the user data or the personal training data.'' is anticipated by Wang, et al., page 4, last full paragraph, where it recites:

4. Conclusion

In this paper, the method of signature identification based on SIGAN is studied. By combining the Generative Adversarial Nets with dual learning, the mutual game of the generator and the discriminator is fully utilized to realize the identification task of the signature handwriting. The discriminator identifies the validity of the signature up to 91.2%, which greatly reduces the time and cost of the manual handwriting identification. This paper also needs to further improve the following aspects : (1) How to train handwriting identification model with few training samples; (2) How to improve the performance of SIGAN with the prior knowledge of handwriting identification; (3) In this paper, the image library and algorithm only involve Chinese handwriting in stiff brush. In the future, we will collect samples of brush and various foreign handwriting and test the algorithm.

Claim 15
           Claim 15's ''The control method as claimed in claim 11, wherein the artificial intelligence model is a voice recognition model, a handwriting recognition model, an object recognition model, a speaker recognition model, a word recommendation model, or a translation model.'' is anticipated by Wang, et al., page 4, last full paragraph, where it recites:

4. Conclusion

In this paper, the method of signature identification based on SIGAN is studied. By combining the Generative Adversarial Nets with dual learning, the mutual game of the generator and the discriminator is fully utilized to realize the identification task of the signature handwriting. The discriminator identifies the validity of the signature up to 91.2%, which greatly reduces the time and cost of the manual handwriting identification. This paper also needs to further improve the following aspects : (1) How to train handwriting identification model with few training samples; (2) How to improve the performance of SIGAN with the prior knowledge of handwriting identification; (3) In this paper, the image library and algorithm only involve Chinese handwriting in stiff brush. In the future, we will collect samples of brush and various foreign handwriting and test the algorithm.

Claim 16
           Claim 16's ''The control method as claimed in claim 13, wherein the general training data includes first input data,'' is anticipated by Wang, et al., page 4, first full paragraph, where it recites:

1. The accuracy of the model trained with all 160 signature handwriting images is the highest, reaching 90%. However, with the reduction of the number of training sets, the accuracy of the model is gradually reduced. When the number of training sets is less than 10 (no data enhancement), the accuracy drops to below 80%. This indicates that the more the training set is, the better the accuracy of model identification will be.

	More than two input data, the prior art experiment used 160.

           Claim 16's ''the personal training data includes second input data, and'' is anticipated by Wang, et al., page 4, first full paragraph, where it recites:

1. The accuracy of the model trained with all 160 signature handwriting images is the highest, reaching 90%. However, with the reduction of the number of training sets, the accuracy of the model is gradually reduced. When the number of training sets is less than 10 (no data enhancement), the accuracy drops to below 80%. This indicates that the more the training set is, the better the accuracy of model identification will be.

	More than two input data, the prior art experiment used 160.

           Claim 16's ''the artificial intelligence model performs unsupervised learning based on the user data, the first input data, and the second input data.'' is anticipated by Wang, et al., page 2, first paragraph in Section 2.1, where it recites:

2.1. GAN
In 2014, Ian J.Goodfellow proposed an Generative Adversarial Nets[14].The Generative Adversarial Nets is a deep learning model, and its problem is how to learn new samples from the training samples, which is one of the most promising methods of unsupervised learning in the complex distribution in recent years. GAN generally consists of two modules: the data generation model (G) and the discriminant model (D) for estimating the true and false probability of the generated samples. In the training process, the goal of G is to generate realistic samples to deceive D, while the goal of D is to separate the G generated samples from the real samples as much as possible. In this way, G and D form a mutual "game" process, and the optimization of GAN is a minimax game[15] problem, as shown in Figure 1.

Claim 17
           Claim 17's ''The control method as claimed in claim 13, wherein the general training data includes first input data, the personal training data include second input data, and'' is anticipated by Wang, et al., page 4, first full paragraph, where it recites:

1. The accuracy of the model trained with all 160 signature handwriting images is the highest, reaching 90%. However, with the reduction of the number of training sets, the accuracy of the model is gradually reduced. When the number of training sets is less than 10 (no data enhancement), the accuracy drops to below 80%. This indicates that the more the training set is, the better the accuracy of model identification will be.

	More than two input data, the prior art experiment used 160.

           Claim 17's ''the artificial intelligence model generates first output data corresponding to the first input data based on the first input data being input, generates second output data corresponding to the second input data based on the second input data being input, and is trained based on the user data, the first input data, the first output data, the second input data, and the second output data.'' is anticipated by Wang, et al., page 4, first full paragraph, where it recites:

1. The accuracy of the model trained with all 160 signature handwriting images is the highest, reaching 90%. However, with the reduction of the number of training sets, the accuracy of the model is gradually reduced. When the number of training sets is less than 10 (no data enhancement), the accuracy drops to below 80%. This indicates that the more the training set is, the better the accuracy of model identification will be.

Claim 21
           Claim 21's ''generating personal training data that reflects a characteristic of a user; and'' is anticipated by Wang, et al., Figure 1, where it shows a “Generator”.

           Claim 21's ''training the artificial intelligence model using the personal training data as training data.'' is anticipated by Wang, et al., page 2, first paragraph in Section 2.1, where it recites:

2.1. GAN
In 2014, Ian J.Goodfellow proposed an Generative Adversarial Nets[14].The Generative Adversarial Nets is a deep learning model, and its problem is how to learn new samples from the training samples, which is one of the most promising methods of unsupervised learning in the complex distribution in recent years. GAN generally consists of two modules: the data generation model (G) and the discriminant model (D) for estimating the true and false probability of the generated samples. In the training process, the goal of G is to generate realistic samples to deceive D, while the goal of D is to separate the G generated samples from the real samples as much as possible. In this way, G and D form a mutual "game" process, and the optimization of GAN is a minimax game[15] problem, as shown in Figure 1.

Claim 22
           Claim 22's ''The non-transitory computer-readable medium as claimed in claim 21, wherein the method further includes generating general training data that reflects a characteristic of a plurality of users.'' is anticipated by Wang, et al., page 4, first full paragraph, where it recites:

1. The accuracy of the model trained with all 160 signature handwriting images is the highest, reaching 90%. However, with the reduction of the number of training sets, the accuracy of the model is gradually reduced. When the number of training sets is less than 10 (no data enhancement), the accuracy drops to below 80%. This indicates that the more the training set is, the better the accuracy of model identification will be.

	More than two input data, the prior art experiment used 160.

Claim 23
           Claim 23's ''The non-transitory computer-readable medium as claimed in claim 21, wherein the method further includes collecting and storing actual use data of the user obtained through a device in the electronic apparatus.'' is anticipated by Wang, et al., page 3, first paragraph in Section 3.1, where it recites:

3. Experiment and analysis of result

3.1. The setting of the experiment
The software and hardware configuration used in this experiment is as follows: the operating system is Ubuntu14.04, the processor is Intel (R) Core (TM) i7, the main frequency is 2.27 GHz, the memory is
16.0GB, the graphics card is GTX1080, and the GPU accelerates. The deep learning platform used in this paper is TensorFlow1.0.0, and the programming language uses Python2.7.6.

Claim 24
           Claim 24's ''The non-transitory computer-readable medium as claimed in claim 23, wherein the method further includes training the artificial intelligence model using at least one of the personal training data, the general training data, or the obtained actual use data of the user.'' is anticipated by Wang, et al., page 3, first paragraph in Section 3.1, where it recites:

3. Experiment and analysis of result

3.1. The setting of the experiment
The software and hardware configuration used in this experiment is as follows: the operating system is Ubuntu14.04, the processor is Intel (R) Core (TM) i7, the main frequency is 2.27 GHz, the memory is
16.0GB, the graphics card is GTX1080, and the GPU accelerates. The deep learning platform used in this paper is TensorFlow1.0.0, and the programming language uses Python2.7.6.

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
16 JUL 2022